Citation Nr: 1203029	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-40 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for a right shoulder disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to August 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for his service-connected right shoulder disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by limitation of motion and pain.

2.  The Veteran is able to raise his arm at least midway between his side and shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2008 letter, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating.  This letter advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the September 2008 letter informed the Veteran of the criteria required for a higher rating for his service-connected disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA and private medical records, a VA examination report, and the Veteran's testimony at a hearing before the undersigned.

A VA clinical examination with respect to the current claim has been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examination obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 40 percent evaluation may be assigned for limitation of motion of the arm of the major extremity to 25 degrees from side.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service connection for cicatrix, postoperative, dislocation of the right acromioclavicular joint, was granted by the RO in an April 1949 rating action.  This was based, in part, on a Department of Veterans Affairs (VA) examination of March 1949 which revealed a fairly well-healed operative scar over the right acromioclavicular joint.

The record demonstrates the Veteran is right-handed.

VA outpatient treatment records disclose the Veteran was seen in January 2008.  He related that earlier that month, he slipped on ice and broke his fall with his right arm.  He reported right shoulder pain.  An examination revealed forward flexion of the right shoulder was to about 120 degrees, and he then had pain.  He could abduct to about 100 degrees, and he then had pain.  X-rays of the right shoulder showed significant acromioclavicular degenerative joint disease.  The Veteran had tenderness to palpation over the acromioclavicular joint.  He had a slightly high-riding humerus on the right side, which might be indicative of a cuff tear.  

On VA examination of the joints in October 2008, the Veteran complained of constant pain involving the entire right shoulder area which he rated as 4-6/10, with severe flares to 8/10 whenever he tried to use his right arm for anything.  He did not apply ice or heat, and he did not use a brace or any assistive device.  He stated the flares were occasionally associated with swelling and warmth, but he denied erythema, radiation or paresthesias.  He asserted he avoided any sort of movement because movement bothered his shoulder.  He was not able to raise his arm above the neck level or behind him because it was too painful.  The Veteran claimed his wife had to help him put on a jacket or a shirt.  

An examination demonstrated there was a slight depression of the right shoulder compared to the left, but there were no other anatomical deformities.  Flexion was to 90 degrees; abduction was to 90 degrees; external rotation was to 50 degrees; and internal rotation was to 60 degrees.  The Veteran complained of pain throughout the entire right shoulder before range of motion.  He complained of increased pain and stiffness at 60-90 degrees of flexion; 60-90 degrees of abduction; 30-60 degrees of internal rotation; and 30-50 degrees of external rotation.  This increased pain subsided in neutral position, but recurred with each repetition of motion, with no evidence of weakness, fatigue or incoordination after three repetitions of motion.  The Veteran complained of tenderness with palpation over the entire shoulder joint and the supraspinatus and infraspinatus muscles.  There was no swelling, heat, laxity or evidence of impingement.  The Veteran had average muscle tone and bulk globally, with muscle strength in the upper extremities of 5/5, bilaterally.  There was a well-healed surgical scar of the right shoulder without tenderness, adherence, hypersensitivity, breakdown, depression, inflammation, edema or loss of motion due to scarring.  The examiner noted that no flares were witnessed regarding the right shoulder following repetitive motion.  The diagnosis was right acromioclavicular dislocation, postoperative.  It was indicated the Veteran had a well-healed scar without residuals and advanced arthritis with chronic torn rotator cuff as a residual.

The Veteran was seen in a VA orthopedic clinic in September 2009 for evaluation of his right shoulder.  He described persistent pain in his daily activities, and stated it was worsening over the last several months.  He claimed he had extreme difficulty with reaching out activities, and said he could no longer reach over his head.  He asserted he took medication for his chronic pain.  On examination, forward flexion was to 70 degrees; abduction was to 80 degrees; external rotation was to 20 degrees; and internal rotation was to his buttock.  Passive range of motion was limited due to significant pain.  There was tenderness to palpation over the anterior and lateral shoulder.  The assessment was severe rotator cuff tear with glenohumeral arthritis.  

Private medical records show the Veteran was seen in December 2009 for increasing right shoulder pain.  He reported pain, weakness and limitation of motion of the shoulder.  On examination, there was no swelling of the right shoulder.  The Veteran was diffusely tender about the anterior aspect of the joint.  Forward flexion was to 70 degrees, abduction was to 70 degrees, and external rotation was to 20 degrees.  The Veteran had marked decrease in muscle strength in the rotator cuff.  Sensation and reflexes were intact in the right upper extremity.  The impression was rotator cuff tear and secondary development of osteoarthritis in the shoulder, consistent with rotator cuff tear arthropathy on the right.  The examiner stated the condition was significantly disabling, and that the Veteran had lost significant use of it.  He estimated there was greater than 50 percent disability of the right shoulder, and that it seemed to be getting worse.  

The Board concedes the record establishes the range of motion of the Veteran's right shoulder has decreased.  As noted above, when he was seen in January 2008 after he broke a fall with his right arm, forward flexion was to 120 degrees and abduction was to 100 degrees.  However, forward flexion and abduction were both to 90 degrees by the time of the October 2008 VA examination, and these motions were further reduced to 70 degrees on examinations in 2009.  The Board also points out that during the hearing before the undersigned in November 2011, the Veteran's representative described the range of motion the Veteran demonstrated at that time as being just below shoulder level.  (See Tr. Page 4.)  In order to assign a higher rating, motion of the arm must be limited to 25 degrees from the side.  Clearly, the range of motion of the Veteran's right shoulder is not limited to this extent.  There is no indication of ankylosis of the scapulohumeral articulation or fibrous union of the humerus as to warrant an increased rating under Diagnostic Codes 5200 or 5201, respectively.  

The Board acknowledges the conclusion of the private physician that the severity of the Veteran's right shoulder condition results in a 50 percent disability.  There is no indication in the record the examiner based his opinion on the provisions of the Rating Schedule.  In fact, the range of motion exhibited in December 2009 does not support a 40 percent rating.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his right shoulder disability.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his right shoulder condition has increased in severity, so as to warrant a 40 percent evaluation.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of the residuals of his right shoulder disability. 

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for his right shoulder disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board concedes the Veteran has pain on motion of the right shoulder.  The October 2008 VA examination demonstrated objective evidence of pain on motion.  There was no evidence of weakness, fatigue or incoordination following three repetitions of motion.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned.  

Finally, the Board acknowledges that the Veteran's scar is included in the rating for his service-connected right shoulder disability.  It is significant to point out that the October 2008 VA examination revealed there was no tenderness, adherence, hypersensitivity, breakdown, depression, inflammation, edema or loss of motion due to scarring.  Thus, there is no basis on which a separate compensable evaluation may be assigned for the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2011).  

Additional considerations

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's service-connected right shoulder disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disability at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected right shoulder disability is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


